Exhibit 99.1 RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 RiT TECHNOLOGIES REPORTS RESULTS OF ANNUAL MEETING OF SHAREHOLDERS Tel Aviv, Israel, June 18, 2013 – RiT Technologies (NASDAQ: RITT) (the “Company”), today announced that at its Annual General Meeting of Shareholders held on June 17, 2013, all of the items on the meeting’s agenda were approved by the Company’s shareholders. These items were: (1) the reelection of three directors; (2) the reelection of an external director; (3) the reappointment of independent auditors; (4) approval of the terms of procurement of the liability insurance policy covering the Company’s directors and officers; (5) approval of the increase of the Company’s authorized share capital and approval of related amendments to the Company’s Memorandum and Articles of Association; (6) approval of the grant of stock options to the CEO; (7) approval of the Representative Agreement with IntElorg Pte Ltd. (Singapore); (8) approval of the terms and framework of compensation to an employee related to the Company’s controlling shareholder; and (9) approval of the Company's compensation policy for directors and officers. About RiT Technologies RiT is a leading provider of intelligent infrastructure management (IIM) solutions and a developer of a new revolutionary indoor optical wireless technology solution. Our IIM products provide and enhance security and network utilization for data centers, communication rooms and work space environments. They help companies plan and provision, monitor and troubleshoot their communications networks, maximizing utilization, reliability and physical security while minimizing unplanned downtime. RiT’s IIM solutions are deployed around the world, in a broad range of organizations, including: data centers, enterprises, corporations, government agencies, financial institutions, airport authorities, healthcare institutions, and education institutions. RiT’s indoor optical wireless technology solution will help our clients streamline deployment, reduce infrastructure design, installation and maintenance complexity and enhance security in a cost effective way. RiT’s shares are traded on the Nasdaq exchange under the symbol RITT. For more information, please visit our website: www.rittech.com RiT Technologies Ltd. 24 Raoul Wallenberg St. Tel Aviv, 69719, Israel Tel: +972-77-2707270 Fax: +972-3-6474115 Safe Harbor Statement In this press release, all statements that are not purely about historical facts, including, but not limited to, those in which we use the words “believe,” “anticipate,” “expect,” “plan,” “intend,” “estimate", "forecast", “target”, “could” and similar expressions, are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.While these forward-looking statements represent our current judgment of what may happen in the future, actual results may differ materially from the results expressed or implied by these statements due to numerous important factors, including, but not limited to, those described under the heading “Risk Factors” in our most recent Annual Report filed with the Securities and Exchange Commission (SEC) on Form 20-F, which may be revised or supplemented in subsequent reports filed with the SEC.These factors include, but are not limited to, the following: our ability to raise additional financing, if required; the continued development of market trends in directions that benefit our sales; our ability to maintain and grow our revenues; our dependence upon independent distributors, representatives and strategic partners; our ability to develop new products and enhance our existing products; the availability of third-party components used in our products; the economic condition of our customers; the impact of government regulation; and the economic and political situation in Israel.We are under no obligation, and expressly disclaim any obligation, to update the forward-looking statements in this press release, whether as a result of new information, future events or otherwise. COMPANY CONTACT: Elan Yaish, CFO +972-77-270-7210 elan.yaish@rittech.com Page 2of 2
